Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Garden City Park Water/Fire District, dated December 18, 2002, which, after a hearing pursuant to Civil Service Law § 75, found the petitioner guilty of misconduct by filing a false or fraudulent claim of injury, and terminated his employment.
Adjudged that the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
Judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determina*461tion is supported by substantial evidence (see CPLR 7803 [4]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-182 [1978]; Matter of Masons v Martinez, 8 AD3d 671, 672 [2004]). The respondent’s determination that the petitioner filed a false or fraudulent claim of injury, thereby procuring a workers’ compensation leave of absence, is supported by substantial evidence in the record (see Matter of Knight v Board of Coop. Educ. Servs. of Cattaraugus-Allegany-Erie-Wyoming Counties, 275 AD2d 1038 [2000]; Matter of Catalano v Village of Kenmore, 255 AD2d 948 [1998]). Moreover, the penalty imposed was not “so disproportionate to the offense as to be shocking to one’s sense of fairness” (Matter of Kelly v Safir, 96 NY2d 32, 38 [2001], quoting Matter of Pell v Board of Educ., 34 NY2d 222, 237 [1974]; see also Matter of Knight v Board of Coop. Educ. Servs. of Cattaraugus-Allegany-Erie-Wyoming Counties, supra).
The petitioner’s remaining contention is without merit. Krausman, J.E, Goldstein, Luciano and Fisher, JJ., concur.